

117 S1405 IS: Targeting Environmental and Climate Recklessness Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1405IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize the imposition of sanctions with respect to significant actions that exacerbate climate change, to reinforce comprehensive efforts to limit global average temperature rise, and for other purposes.1.Short titleThis Act may be cited as the Targeting Environmental and Climate Recklessness Act of 2021.2.FindingsCongress makes the following findings:(1)Climate change is imposing significant damage on communities in the United States and abroad in the form of severe weather events, wildfires, heat waves, droughts, flooding, ocean acidification, and other threats to public health and safety. Scientists expect these effects to grow in frequency and intensity in the coming decades. Low-income communities and communities of color bear a disproportionate impact of climate-related damages.(2)Collectively, the international community needs to limit global warming to under 2.7 degrees Fahrenheit above pre-industrial levels in order to avoid the most catastrophic effects of climate change. Under the current trajectory, the world will fail to meet this target and will experience warming that exceeds 3 degrees Celsius by the end of the century. In many regions of the world, warming of average temperatures has already surpassed 3 degrees Fahrenheit.(3)To limit global warming to under 1.5 degrees Celsius above pre-industrial levels, the world needs to reach net-zero global emissions by 2050, which will require making drastic reforms to global economic systems to mitigate greenhouse gas emissions, reduce deforestation, reduce dependency on coal, adapt to unavoidable changes in the climate, and ensure a just transition.(4)The goals articulated in the United Nations Paris Climate Agreement depend on collective action involving the entire international community. Progress made by one economic actor can be reduced or cancelled out if another economic actor emits significant greenhouse gas emissions into the Earth’s atmosphere.(5)Coal produces the highest intensity of greenhouse gas emissions of any fuel source. The International Energy Agency estimates that coal is responsible for nearly 1/3 of global warming. The United Nations Secretary General has repeatedly urged countries to stop financing coal and to pledge not to build new coal-fired power plants.(6)Subcritical coal-fired power plants continue to be developed, especially in Southeast Asia and as part of the Belt and Road Initiative of the People's Republic of China, despite broad awareness of the dangers and the growing availability of economically superior alternatives. Additionally, coal mining is frequently associated with a wide range of human rights abuses, such as forced evictions and land grabbing, water and air pollution, and violations of the rights of indigenous people and workers.(7)Alternatives to carbon-intensive electrical power generation are now available and technological advancements continue to strengthen the economic competitiveness of such alternatives.(8)Internationally, several economic actors continue to pursue activities, such as development of new subcritical coal-fired power plants and deforestation that contribute to dangerous levels of greenhouse gas emissions. In addition to carrying a significant climate risk, many of these activities are associated with serious human rights abuses, acts of corruption, and environmental injustice against Indigenous communities, communities of color, and other communities that have historically faced marginalization and discrimination.(9)The United States Government has developed and implements targeted measures to restrict access to the United States financial system for specific individuals and entities whose actions threaten or run counter to United States national interests. The United States Government has deployed these measures in response to terrorism, proliferation of weapons of mass destruction, transnational organized crime, narcotics trafficking, malicious cyber-enabled activity, wildlife trafficking, serious human rights abuses, and acts of corruption. While President Joseph R. Biden has further centered climate solutions in foreign policy, as of the date of the enactment of this Act, the United States Government has not used these measures to target and deter reckless, climate-destroying behavior.(10)President Biden has indicated that combating the climate crisis is a top domestic and foreign policy priority and has taken steps including the creation of a Special Presidential Envoy for Climate, collaborating with other countries to establish worldwide solutions and reduce the impact of climate change, striving to achieve a net-zero economy in the United States by 2050, producing a plan to end international financing for fossil fuel projects, and emphasizing the need of pursuing an entirely clean energy economy.(11)President Biden has made it a priority to counter environmental injustices in the United States and abroad, and plans on implementing community-led approaches as well as Federal protections and regulations that will support those community members whose land and health have been negatively impacted by climate change.(12)The climate crisis has led to a surge of civic engagement, activism, and protests across the world. At the same time, reprisals against environmental defenders are on the rise. Front Line Defenders reported that of the 331 human rights defenders killed for their work in 2020, 69 percent were killed for speaking up about Indigenous, land, or environmental rights. In 2020, Global Witness reported than an average of 4 environmental defenders had been killed every week since the Paris Climate Agreement was signed in December 2015. Thousands of other environmental defenders are targeted each year with reprisals in the form of enforced disappearances, torture, sexual violence, criminalization, and smear campaigns.(13)As a result of corruption and illegally issued permits for forest clearance, only approximately 50 percent of tropical forest destruction is defined as illegal under local country laws. Critically, violations of land rights and the free, prior, and informed consent and rights of Indigenous people can be overlooked if the only criterion applied is legality.(14)Illegal deforestation is a significant driver of the destruction of the Amazon rainforest. Criminal networks with the capacity to coordinate large-scale extraction, processing, and sale of timber deploy armed personnel to protect their interests. Those criminal networks regularly attack and threaten members of Indigenous communities, enforcement officials, and other environmental defenders. Perpetrators of such violence are rarely brought to justice.(15)Policies and measures to address climate change must also promote human rights, thereby advancing equality, justice, and dignity for all, in line with the Sustainable Development Goals of the United Nations.3.Sense of Congress on a comprehensive approach to addressing climate changeIt is the sense of Congress that—(1)the targeted measures described in this Act are only one component of the comprehensive approach needed to address climate change and mitigate its effects;(2)the United States Government must ensure through law and regulation that entities in the United States are not engaged in or complicit in any of the egregious behaviors for which foreign persons may be targeted under this Act;(3)the United States Government must fulfill its pledges to the Green Climate Fund and promote international efforts to support climate change adaptation and mitigation;(4)the United States Government must work proactively with foreign governments, including by offering positive incentives, to address climate change and to promote economic development in ways that do not needlessly increase carbon emissions or increase the risk of corruption;(5)the targeted measures described in this Act should be employed if engagement has failed to prevent significant actions that exacerbate climate change; and(6)given broad international support for countering climate change, the Secretary of State should encourage the governments of other countries to implement targeted measures that are similar to the provisions of this Act, and the Secretary of the Treasury should support implementation of such measures, in order to increase the effectiveness of actions taken by the United States to combat significant actions that exacerbate climate change, including related corruption and human rights violations.4.Sense of Congress on engagement with the People’s Republic of ChinaIt is the sense of Congress that—(1)the United States Government should continue to hold the People's Republic of China accountable for its human rights abuses, violations of international law, coercive and unfair economic practices, and military aggression, and should do so while also pursuing opportunities to cooperatively address the existential threat of climate change;(2)the United States Government should encourage the People’s Republic of China to follow through on its stated intentions to reduce the negative environmental impacts of Chinese foreign investment, including investments provided through the Belt and Road Initiative;(3)the United States Government should negotiate a binding agreement to end fossil fuel subsidies with major economies including the People’s Republic of China;(4)the United States Government should build on the successes of existing engagement with the People’s Republic of China through the United States-China Clean Energy Research Center and other initiatives to launch new cooperative efforts;(5)the United States Government should engage in expanded dialogue with the People’s Republic of China to ensure that development finance institutions do not undermine global decarbonization efforts; and(6)the United States Government should work with the People’s Republic of China to develop and adopt safeguards to promote low-carbon, climate-resilient investments over high-carbon, climate risk-inducing investments, particularly in emerging and developing economies in the Indo-Pacific, Africa, and Latin America.5.Statement of policy on application of Global Magnitsky sanctions to climate-linked corruption and human rights abuses(a)In generalIt is the policy of the United States to consider—(1)any act of corruption related to a covered activity (as defined in section 6(i)) to be corruption, as that term is used in Executive Order 13818 (50 U.S.C. 1701 note; relating to blocking the property of persons involved in serious human rights abuse or corruption); and(2)any violation of internationally recognized human rights committed against an individual described in subsection (b) to be a serious human rights abuse, as that term is used in Executive Order 13818.(b)Individuals describedAn individual described in this subsection is an individual who—(1)advocates for the protection of the environment, public health, Indigenous rights, or community land rights;(2)investigates, exposes, or raises awareness of harm or corruption related to natural resource use; or(3)is obliged to leave the individual's habitual home due, in whole or in part, to sudden or progressive change in the environment that adversely affects the individual's life or living conditions.6.Imposition of sanctions with respect to significant actions that exacerbate climate change(a)Sense of CongressIt is the sense of Congress that the President should employ the authorities provided by this section to prioritize action against, and deterrence of, egregious behaviors that undermine efforts to limit the increase in global average temperature to 1.5 degrees Celsius above pre-industrial levels.(b)In generalThe President may impose one or more of the sanctions described in subsection (c) with respect to any foreign person the President determines, based on credible information—(1)to be responsible for or complicit in, or to have directly or indirectly engaged in, a covered activity, including a government official who approves or implements policies or acts that serve to promote a covered activity;(2)to have acted or purported to act for or on behalf of, directly or indirectly, any foreign person in a matter relating to a covered activity, including for or on behalf of a government official described in paragraph (1);(3)to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, a covered activity; or(4)to be owned or controlled by a foreign person described in paragraph (1).(c)Sanctions describedThe sanctions that may be imposed with respect to a foreign person under subsection (b) are the following:(1)Inadmissibility to united statesIn the case of a foreign person who is an individual—(A)ineligibility to receive a visa to enter the United States or to be admitted to the United States; or(B)if the individual has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.(2)Blocking of property(A)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this paragraph.(3)Other sanctions optionsAny of the sanctions described in section 235 of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9529).(d)Consideration of certain information in imposing sanctionsIn determining whether to impose sanctions under subsection (b), the President shall consider—(1)information provided jointly by the chairperson and ranking member of each of the appropriate congressional committees; and(2)credible information obtained by other countries and nongovernmental organizations that monitor environmental harm or violations of human rights.(e)Requests by appropriate congressional committees(1)In generalNot later than 120 days after receiving a request that meets the requirements of paragraph (2) with respect to whether a foreign person has engaged in an action described in subsection (a), the President shall—(A)determine if that person has engaged in such an action; and(B)submit a classified or unclassified report to the chairperson and ranking member of the committee or committees that submitted the request with respect to that determination that includes—(i)a statement of whether or not the President imposed or intends to impose sanctions with respect to the person; and(ii)if the President imposed or intends to impose sanctions, a description of those sanctions.(2)RequirementsA request under paragraph (1) with respect to whether a foreign person has engaged in an action described in subsection (b) shall be submitted to the President in writing jointly by the chairperson and ranking member of one of the appropriate congressional committees.(f)Exceptions(1)Intelligence and law enforcement activitiesSanctions under this section shall not apply with respect to—(A)any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.); or(B)any authorized intelligence or law enforcement activities of the United States.(2)Compliance with united nations headquarters agreementThis section shall not apply with respect to the admission of an individual to the United States if the admission of the individual is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international obligations of the United States.(3)Exception relating to importation of goods(A)In generalThe authority to block and prohibit all transactions in all property and interests in property under this section shall not include the authority to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(g)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(h)Report requiredNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Energy, in consultation with the Secretary of State and the Administrator of the Environmental Protection Agency, shall submit to the appropriate congressional committees a report that includes a list of each activity in a foreign country that—(1)is initiated or negotiated in the year preceding submission of the report; and(2)the Secretary determines is a covered activity, regardless of whether sanctions have been imposed with respect to the activity.(i)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Environment and Public Works and the Committee on Foreign Relations of the Senate; and(B)the Committee on Energy and Commerce and the Committee on Foreign Affairs of the House of Representatives.(2)Carbon sinkThe term carbon sink means a feature or process that absorbs more carbon from the atmosphere than it releases.(3)Covered activityThe term covered activity means any activity in a foreign country that, on or after the date of the enactment of this Act—(A)causes, or is likely to cause, significant excess greenhouse gas emissions associated with electrical power generation, including—(i)construction, importation, or exportation of subcritical coal-fired power plants; or(ii)any action that significantly undermines, as a result of timing or magnitude, adoption in the country of high-efficiency, low-carbon, or renewable energy technology or infrastructure;(B)causes, or is likely to cause, significant or illegal deforestation or loss of natural carbon sinks, including—(i)establishment of incentives for, or promotion of, systematic deforestation;(ii)engagement in, or failure to combat, illegal logging, mining, or ranching; or(iii)unjust actions that limit or circumvent opposition to deforestation by individuals seeking to protect the environment, public health, or community land rights; or(C)knowingly misrepresents the environmental impact of a project, investment, or product, including misrepresenting the amount of greenhouse gas emissions associated with the project, investment, or product, in the context of—(i)assessments conducted by multilateral organizations, national governments, or investors; or(ii)public efforts to gain market advantage based on purported environmental advantages of a product.(4)DeforestationThe term deforestation means a loss of natural forest resulting from the whole or partial conversion of natural forest to—(A)agriculture or another non-forest land use; or(B)a tree plantation.(5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. (6)Foreign personThe term foreign person means a person that is not a United States person.(7)Subcritical coal-fired power plantThe term subcritical coal-fired power plant means a coal-fired power plant with carbon intensity equal to or greater than 880 kilograms of carbon dioxide per megawatt-hour.(8)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.7.Additional resources for the Office of Foreign Assets ControlThere are authorized to be appropriated to the Secretary of the Treasury such sums as may be necessary to support the targeting by the Office of Foreign Assets Control of persons under this Act and to enhance the ability of that Office to target persons for the imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note). 